2:19-cv-02233-CSB # 1   Page 1 of 3
                                                                   E-FILED
                                      Monday, 26 August, 2019 03:26:16 PM
                                              Clerk, U.S. District Court, ILCD
                   2:19-cv-02233-CSB # 1   Page 2 of 3




        -    ----
-   ---

     ---
        ~~--- -


            _...,.._   -


                                     ----




    -       --
                              2:19-cv-02233-CSB
                                            - - - #-1- -Page
                                                          -- 3 of
                                                               -3         - - - - - - - -- - - - --
                                                - -- - - - - - -- -- - - - - - - - - - - - -


                    - f-----------
                        -

                -       f--




- --   -       -- - - - - - - - - -

           -        - - - - -- - - -


                        - --------



                                                     (Ji
                                                     ('J•
                                                      !J'l-
                                                      n
                                                      K>
                                                        I
                                                      <-·''
                                                      0
       --- -+----------                               (""i:
                                                      Cil
                                                      t!}
                                                      \.0




                                                          ...
                                                       -=..
                                                       -=:..
                                                        .......
                                                       -·...
                                                       :::::
                                                       __,
                                                        =:::-·
                                                        ~=
                                                        -··   .
                                                         ...
                                                        -=:::
                                                        ~
                                                         .:::·
                                                              .
                    !                                               .
                    I
                                                                   .
                    I                                             -.
                    I
                    I                                      ·-·
                                                            ~

                                                          ~
                                                          ~

                                                             ~
                                                                   ;t-
                                                                   f::)
